Citation Nr: 0711301	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  04-10 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for benign positional 
vertigo, to include as due to exposure to herbicides.

2.  Entitlement to service connection for cluster headaches, 
to include as secondary to benign positional vertigo, hearing 
loss, and tinnitus, as well as exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.

Following the issuance of the latest supplemental statement 
of the case, the veteran several internet articles that have 
not been reviewed by the RO; however, he has waived RO 
consideration of this additional evidence.  See 38 C.F.R. § 
20.1304(c) (2006).  Accordingly, the claim will be considered 
on the current record.


FINDINGS OF FACT

1.  The veteran did not incur benign positional vertigo in 
service. 

2.  The veteran did not incur cluster headaches in service.  

3.  Benign positional vertigo and cluster headaches are not 
related to the veteran's service-connected hearing loss and 
tinnitus, or exposure to herbicides. 


CONCLUSIONS OF LAW

1.  Service connection for benign positional vertigo is not 
warranted. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006). 

2.  The veteran's cluster headaches were not incurred in 
service and are not proximately due to or the result of a 
disability incurred in service.  38 U.S.C.A. §§ 1110, 1116, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 3.310 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
this case via a letter dated in June 2002.

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran did not receive notice 
concerning the degree of disability and effective dates, in a 
timely fashion.

No prejudice results, however, in proceeding with the 
issuance of a final decision. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby). Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contentions regarding his claims of service connection.  
In terms of any notification regarding downstream elements, 
because of the denial of the issues below, any such 
downstream elements are rendered moot; thus, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the June 
2002 letter, which advised the veteran to provide the RO with 
any evidence that might support his claims.

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, which includes 
providing a medical examination when necessary to decide the 
claim.  38 C.F.R. § 3.159(c) (2006).  The RO has obtained all 
of the veteran's service medical records, VA medical records 
and Social Security Administration (SSA) records.  The 
veteran has not requested VA's assistance in obtaining any 
privately held records.  The veteran has not indicated the 
presence of any outstanding relevant records and has not 
requested VA's assistance in obtaining any other evidence.  
The veteran has been provided a medical examination and 
opinion in furtherance of substantiating his claims.  

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2006).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116(a)(3) (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2006). 

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  See 38 C.F.R. § 3.309(e).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  In order to establish 
service connection by presumption, based on herbicide 
exposure, the diseases listed above shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  See 38 
C.F.R. § 3.307(a)(6)(ii). 

Even if the statutory presumptions are inapplicable, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail). 

Factual Background and Analysis

The veteran is contending that his benign positional vertigo 
(BPV) and headaches were incurred in service, as well as that 
his headaches are secondary to his BPV.  The veteran is also 
contending that these disorders are related to exposure to 
herbicides in Vietnam.  The record clearly indicates that the 
veteran served in Vietnam.  Accordingly, it will be presumed 
that the veteran was exposed to herbicides.

In relation to the veteran's contention that the claimed 
disorders on appeal are related to exposure to herbicides, 
these claims must be denied.  BPV and cluster headaches are 
not disorders subject to presumptive service connection due 
to exposure to herbicides.  See 38 C.F.R. § 3.309(e).  
Moreover, there is no competent medical evidence to directly 
relate these disorders to exposure to herbicides.  The Board 
acknowledges the veteran's statements that these disorders 
are related to exposure to herbicides, but notes that as a 
lay person he is not competent to remark on the etiology of 
these disorders.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, service connection on a presumptive or 
direct basis for these disorders as due exposure to 
herbicides must be denied.  

The veteran's service medical records are silent with respect 
to complaints or treatment of BPV and headaches.  The 
veteran's entrance examination (dated in June 1966) and his 
separation examination (dated in June 1968) do not reveal any 
neurological problems or disorder of the ears.  In this 
regard the Board notes that the veteran is claiming in-
service aggravation of these disorders and finds that an 
analysis based upon aggravation is improper because there is 
no evidence that the veteran had these disorders prior to his 
induction into service.  

In November 1990 the veteran began seeing Sam V. Boor, M.D., 
for treatment of BPV.  At the time, the veteran reported a 
history of illness for about 9 days preceding this visit.  

In December 1990, Dr. Boor referred the veteran to Arturro 
Echeverri, M.D., for treatment of his BPV.  At the time, the 
veteran reported having severe dizziness occurring 
intermittently when moving his head.  The veteran reported 
the onset of these symptoms as occurring about one month 
prior to this visit.  Dr. Echeverri remarked that the BPV was 
not associated with any tinnitus, deafness, numbness, 
diplopia, dysarthria, any focal weakness or numbness.  The 
veteran also reported headaches and Dr. Echeverri remarked 
that this was a new symptom reported by the veteran.  
Treatment records for Dr. Echeverri show continued treatment 
of BPV and cluster headaches, but do not attribute these 
disorders to service.  

In October 1995 Steven A. Butler, M.D., authored a letter to 
the State of Montana in furtherance of the veteran's SSA 
claim for disability benefits.  Dr. Butler gave a history of 
first treating the veteran in January 1991 for his BPV.  He 
noted that the veteran first sought treatment for headaches 
in July 1993.  

In February 1996 the veteran was seen by Dr. Echeverri for 
follow up of his headaches and dizziness.  Dr. Echeverri 
noted that the veteran had been having a lot of headaches, 
which were, in his opinion, related to stress and depression.  
He noted that the headaches appeared to be bifrontal, 
temporal, and highly suggestive of muscle tension headaches.  

In October 2004 the veteran was afforded a VA fee for service 
examination to address whether his BPF and cluster headaches 
were attributable to service.  In particular, the examination 
addressed any relationship between these disorders and 
acoustic trauma in service.  The examiner was unable to 
comment on a relationship between cluster headaches and 
acoustic trauma, but did opine that in his opinion BPV was 
not related to acoustic trauma.  

In May 2005 the veteran was seen at the VA medical center for 
examination to address the etiology of his cluster headaches.  
At the time the veteran claimed that his headaches were the 
result of acoustic trauma for his work as a helicopter 
mechanic in Vietnam.  The veteran noted that his headaches 
started around 1966 and progressed to the point where they 
occurred daily.  The veteran reported that his headaches and 
BPV were coincidental.  After examination, the examiner 
remarked that the veteran's cluster headaches were not as 
likely as not related to acoustic trauma or other 
circumstances related to service.  The examiner reasoned that 
he could not find any causal relationship between cluster 
headaches and acoustic trauma in the scientific literature.  
Moreover, the examiner stated that because the veteran's BPV 
first clinically manifested in 1990 and was related to the 
cluster headaches, that cluster headaches manifested well 
after service.  

Over the course of the veteran's claim, he has submitted a 
large number of statements from himself, his relatives and 
his friends.  All of the letters, other than those authored 
by the veteran, state in essence that the veteran had a 
history of headaches beginning shortly after his discharge 
from service.  The veteran has stated that he had headaches 
in service due to exposure to engine noise that have 
persisted to present day.  

The veteran also submitted a number of internet articles in 
furtherance of substantiating his claims.  These articles 
describe the symptoms of BPV and cluster headaches.  They 
also speak to a relationship between BPV and migraine 
headaches.  They do not address the etiology of the veteran's 
specific BPV and cluster headaches.  

BPV and cluster headaches were not incurred in service and 
are not attributable to noise exposure in service.  The Board 
has no doubt that the veteran was exposed to acoustic trauma 
in service; his DD Form 214 shows that he served in Vietnam 
as a helicopter mechanic.  There veteran's service medical 
records are silent with respect to diagnosis of these 
disabilities.  While the veteran, his family and friends have 
stated that he had a history of headaches since service, the 
competent medical evidence indicates that the veteran's 
cluster headaches manifested around the same time as his BPV 
in 1990.  There is no clinical evidence of cluster headaches 
or BPV until this time.  Moreover, the competent medical 
evidence fails to indicate a relationship between acoustic 
trauma and cluster headaches and BPV.  Accordingly, because 
there is no indication of a relationship between in-service 
acoustic trauma and BPV and cluster headaches service 
connection on a direct basis is denied.

The veteran's cluster headaches and BPV are apparently 
related, but absent a relationship between these disorders 
and a service-connected disability, service connection on a 
secondary basis cannot be established.  Cluster headaches and 
BPV are not service-connected.  Likewise, there is no 
indication that BPV or cluster headaches are related to the 
veteran's service connected hearing loss and tinnitus.  
Because there is no attribution of these disabilities to a 
service-connected disability, service connection on a 
secondary basis must be denied.  

In reaching this decision, the Board has considered the 
veteran's assertions, but the resolution of issues that 
involve medical knowledge, such as the determination of 
medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  As such, the veteran's assertions regarding the 
etiology of BVP and cluster headaches are not competent 
medical evidence.  Likewise, the Board affords the internet 
articles submitted by the veteran to be largely irrelevant 
because they do not address the specific facts as they relate 
to the veteran's claims.  


ORDER

Entitlement to service connection for benign positional 
vertigo, to include as due to exposure to herbicides, is 
denied.

Entitlement to service connection for cluster headaches, to 
include as secondary to benign positional vertigo, service-
connected hearing loss and tinnitus, as well as exposure to 
herbicides, is denied.  



____________________________________________
JAMES L MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


